UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4800


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JULIO A. DIAZ-ALVAYERO,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:16-cr-00180-GLR-1)


Submitted: July 21, 2017                                    Decided: September 21, 2017


Before GREGORY, Chief Judge, NIEMEYER, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Shari Silver Derrow, Staff Attorney, Baltimore,
Maryland, for Appellant. Rod J. Rosenstein, United States Attorney, Brian M. Fish,
Special Assistant United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Julio A. Diaz-Alvayero, a native and citizen of Guatemala, appeals the 12-month

sentence imposed following his guilty plea to unlawfully reentering the United States

following his removal, in violation of 8 U.S.C. § 1326(a) (2012). Diaz-Alvayero argues

on appeal that the district court both committed procedural sentencing error and imposed

a substantively unreasonable sentence, but does not contest the validity of his underlying

conviction.

       Review of the Bureau of Prison’s Inmate Locator Database reveals that Diaz-

Alvayero was released from federal custody on or about April 25, 2017, after briefing

was completed in this appeal. Thus, Diaz-Alvayero’s challenge to his sentence is moot,

upon his completion of the custodial term of imprisonment, unless he can demonstrate

“collateral   consequences   sufficient   to       meet   Article   III’s   case-or-controversy

requirement.” United States v. Hardy, 545 F.3d 280, 284 (4th Cir. 2008) (internal

quotation marks omitted); see Spencer v. Kemna, 523 U.S. 1, 7-8 (1998); see also Hardy,
545 F.3d at 283-85.

       No such collateral consequences are apparent.           Diaz-Alvayero has completed

service of the custodial term of imprisonment he seeks to challenge in this appeal, and he

is not under an order of supervised release. Nor does Diaz-Alvayero assert on appeal any

arguments that, if successful, would invalidate his underlying conviction. Cf. United

States v. Madrigal-Valadez, 561 F.3d 370, 373-74 (4th Cir. 2009) (holding that appeal

challenging sufficiency of the evidence underlying alien’s convictions was not mooted by

alien’s release from prison, without a term of supervision, because alien “may be subject

                                               2
to collateral consequences” related to his ability to receive permission to reenter the

United States if his conviction remained intact).      Accordingly, we dismiss Diaz-

Alvayero’s appeal as moot. We dispense with oral argument because the facts and legal

contentions are adequately presented in the material before this court and argument will

not aid the decisional process.

                                                                           DISMISSED




                                           3